The lessee of the plaintiff claimed under a conveyance *576from John Burge and Mary his wife, (his mother) and Mary Bioren and John Bioren, (his brother and sister) wherein the words ‘ ‘ do grant, bargain, sell, alien, release, ’ ’ &c. were used, and not restricted by any subsequent words.
Messrs. Ingersoll and Read, pro quer.
Messrs. Clvmer and M. Biddle, pro def.
Mary Burge, in the absence of her husband, was offered as a witness, and a release was executed and delivered to her at the bar, by her son the lessor of the plaintiff, releasing all claims against her husband and herself, under the implied covenant of warranty in the deed.
She was at first excepted to by the defendant’s counsel, because her husband was not present to accept the release. But on the case of Fowler’s lessee v. Welford, (Doug.' 134,) being cited, the objection was waived, and the witness was sworn.
Verdict for the defendant.